Citation Nr: 0211942	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-04 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974 and from December 1974 to December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, denying the veteran's claim of 
entitlement to service connection for an anxiety disorder and 
depression.  An appeal was thereafter initiated that was 
later perfected.  In a supplemental statement of the case 
(SSOC), dated in March 2000, the RO confirmed and continued 
the prior denial, but recharacterized the issue as that of 
entitlement to service connection for an acquired psychiatric 
disorder, including schizoaffective disorder, psychosis not 
otherwise specified, and anxiety disorder not otherwise 
specified.

The issue of service connection for residuals of a broken 
leg, for which there is a notice of disagreement, but no 
Statement of the Case, is the subject of the Remand portion 
of this decision.


FINDINGS OF FACT

1.  Service medical records do not identify the existence of 
a psychiatric disorder, and the evidence on file does not 
denote the presence of a psychiatric disorder until 1999, 
many years following the veteran's last discharge from 
service.

2.  Competent medical evidence fails to link the veteran's 
current psychiatric disorder to his period of military 
service or any event thereof.



CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service, nor may a psychosis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to its duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, and made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
As this claim was filed long before August 2001, those 
exceptions are inapplicable to this case.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

As the veteran's claim herein at issue was pending when the 
aforementioned changes to the law and regulations were made 
effective, he is entitled to consideration of his claim under 
the version of the law or regulation most favorable to him.  
Karnas, supra.  In Janssen v. Principi, 15 Vet. App. 370 
(2001), the Court noted that the VA's General Counsel had 
determined that the VCAA is more favorable to claimants than 
the law in effect prior to its enactment.  See VAOPGCPREC 11-
2000.  Thus, consideration of this matter under the VCAA is 
to be herein afforded.

It is apparent that the veteran was specifically made aware 
of the VCAA in the RO's letter to him and his representative 
in June 2001 and in an SSOC of October 2001.  See Quartuccio 
v. Principi, No. 01-997 (U.S. Vet. App. Jun. 19, 2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  Through such documents and others he has 
been advised of the evidence needed to substantiate and 
complete his claim of entitlement to service connection for a 
psychiatric disorder.  Also, it is noted that VA has a duty 
under the VCAA to assist the veteran in obtaining evidence 
necessary to substantiate his claim; however, in this 
instance all available records are shown to have already been 
made a part of the veteran's claims folder.  Moreover, the 
veteran does not specifically request that any additional 
development of the evidence, to include further retrieval of 
medical records, be undertaken, nor does he reference any 
perceived failure on the part of VA to assist him in 
obtaining needed evidence.  Finally, the veteran was notified 
under what circumstances a VA examination would be provided 
him.  Inasmuch as the VCAA requirements have been met, a 
remand to the RO would serve no useful purpose and there is 
otherwise no reasonable basis for any other development 
either from a procedural or evidentiary standpoint.  As such, 
there is found to be no possibility of prejudice to the 
veteran were the Board to proceed to adjudicate the merits of 
the claim presented, based on the provisions of the VCAA and 
its implementing regulations.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (O.G. C. Prec. 16-92).  


Factual Background

A psychiatric disorder was not noted on the veteran's 
enlistment medical examination in May 1972.  According to 
service medical records, the veteran sought medical treatment 
in November 1973 due to complaints of tension and 
nervousness, which he attributed to his platoon sergeant.  No 
diagnosis was offered.  In May 1975, he was referred for 
mental status evaluation, findings from which showed him to 
have normal behavior and thought content, full orientation, 
level mood, clear thinking process, and good memory.  No 
significant mental illness was found.  In the opinion of the 
examiner, there appeared to be a lack of self-confidence in 
dealing with daily situations and in communicating with 
others.  The veteran was noted to speak of some domestic 
difficulties that were preventing him from performing to 
military expectations; those difficulties were noted by the 
veteran to have been partially alleviated.  

Records compiled by the service department include a medical 
statement, dated in March 1976, in which it was noted by a 
physician that the veteran's judgment and reliability were in 
no way impaired, and that there were no psychiatric 
contraindications to the grant of a security clearance or a 
continuation in his present security classification.  It was 
also set forth that the veteran had been evaluated by mental 
health personnel on several occasions since May 1975.  There 
were noted to be initial difficulties of finding appropriate 
methods of handling daily situations in his military and 
social environments, which were subsequently alleviated for 
the most part.  There was noted by the physician to be full 
potential and capacity for functioning in accordance with all 
military regulations and expectations.  

Service medical records indicate that, beginning in October 
1977, treatment was sought for various complaints, including 
nausea and vomiting, for which an assessment of questionable 
gastroenteritis was entered.  Such was followed by a 
complaint of nervousness, among others, in November 1977.  
Entry of a diagnosis was deferred at that time.  On a 
separation medical examination seven days later, no 
psychiatric abnormality was shown, although the veteran 
complained of frequent trouble sleeping and depression or 
excessive worry.  At the time of his separation from service 
in December 1977, the veteran noted that his medical 
condition had changed due to an unknown stomach disorder that 
caused weight loss.

In December 1998, the veteran filed an original claim for 
service connection for a psychiatric disability, among other 
conditions.

Evidence developed postservice includes the report of a non-
psychiatric hospitalization in June 1998, followed by a 
period of hospital care in January and February 1999, 
principally for treatment of a psychotic disorder, not 
otherwise specified.  During that period, it was noted that 
there was no documented psychiatric history and that the 
veteran had worked in the maintenance department at a VA 
medical facility for the previous 20 years.  He was seen at a 
VA outpatient facility in March 1999 due to psychotic and 
panic disorders and that was followed by a period of 
hospitalization for management of his psychotic disorder.  
Outpatient treatment followed during the remainder of 1999 
and early 2000, with the notes reflecting diagnoses of a 
psychotic disorder, not otherwise specified; schizoaffective 
disorder, depressed; rule out a panic disorder; and an 
anxiety disorder, not otherwise specified.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a 
veteran served 90 days of more during a period of war or 
during peacetime service after December 31, 1946, and a 
chronic disease, such as a psychosis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In this matter, no acquired psychiatric disorder was noted at 
the time of the veteran's entrance onto active duty and, 
therefore, the veteran is entitled to a presumption of 
soundness regarding a psychiatric disorder at the time of 
service entrance.  38 U.S.C.A. § 1111 (West 1991).  While the 
veteran voiced complaints of tension and nervousness while in 
service, no diagnosis involving a psychiatric disorder was 
offered in service.  Also, there is no showing of any 
psychosis of the veteran within the applicable time frame 
after service, nor is there a showing of any psychiatric 
disorder until 20 years following the veteran's last 
discharge from service.  While it is evident that a psychotic 
disorder was demonstrated to be present as of 1999, and 
various other psychiatric entities were diagnosed thereafter, 
it is noteworthy that no medical professional has 
specifically linked any current psychiatric disability of the 
veteran to his period of service or any event thereof.  
Parenthetically, the undersigned notes as well that the 
veteran is not shown to have engaged in combat with the 
enemy, nor does he so contend, and as such, the provisions of 
38 U.S.C.A. § 1154 (West 1991) are not for application in 
this instance.  

The veteran's own statements that he suffers from a 
psychiatric disorder that had its origin during his periods 
of military service are not competent medical evidence as to 
the nexus of his psychiatric disorder to military service.  
Here, there has been no showing that the veteran has the 
requisite medical knowledge or background to offer opinions 
as to medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Nor are his 
statements to that effect in any way corroborated by any 
medical professional.  In the absence of some indication that 
the veteran's psychiatric disabilities may be associated with 
military service, the VA has no duty to provide the veteran a 
VA examination.  See 38 U.S.C.A. 5107A(d).

The evidence as a whole fails to show that the veteran has a 
psychiatric disorder that is related to military service and, 
as a preponderance of the evidence is against the claim in 
question, the claim for service connection for a psychiatric 
disorder must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a psychiatric disorder is denied.


REMAND

A timely notice of disagreement was filed on the veteran's 
behalf as to the issue of entitlement to service connection 
for residuals of a broken leg.  (See VA Form 9 submitted in 
April 2000 which may be considered a timely notice of 
disagreement to rating action of June 1999).  Since the RO 
has not yet had the opportunity to address this matter on 
appeal, it must be returned to the agency of original 
jurisdiction for review and preparation of a statement of the 
case.

To ensure full compliance with due process requirements, this 
matter is remanded for the following action:

1.  The RO should ask the veteran to 
clarify the leg which he alleges was 
broken in service.

2.  The RO should assure compliance with 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002).

3.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
entitlement to service connection for 
residuals of a broken leg.  The statement 
of the case should include a summary of 
the relevant evidence and citation to all 
relevant law and regulations.  38 
U.S.C.A. § 7105(d).  The veteran should 
be advised of the time limit in which he 
may file a substantive appeal in this 
case.  

4.  Then, only if an appeal is perfected 
as to the issue remaining, should the 
case be returned to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the veteran unless 
so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

